Citation Nr: 0326990	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  00-14 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder, 
to include as secondary to service-connected total vaginal 
hysterectomy.

2.  Entitlement to service connection for a chronic 
respiratory disorder.

3.  Entitlement to service connection for a cyst of the right 
hand.

4.  Entitlement to an increased evaluation for stress 
incontinence, currently rated at 20 percent.

5.  Entitlement to a compensable evaluation for status post 
excision of lesion, right foot.

6.  Entitlement to a compensable evaluation for status post 
excision of lesion, right thigh.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January and August 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Louisville, Kentucky (RO).

As a preliminary matter, the Board observes that the 
veteran's stress incontinence initially was rated as 
noncompensable.  During the pendency of this appeal, the RO 
increased the assigned evaluation to 20 percent in a January 
2001 rating decision.  At that time, the RO informed the 
veteran that this evaluation satisfied the benefit sought on 
appeal because the veteran had requested a 20 percent 
evaluation in her VA Form 9.  However, at the veteran's 
subsequent personal hearing before the RO, her representative 
requested an evaluation of 20 to 40 percent.  In this regard, 
the Board finds that the issue of an increased evaluation for 
stress incontinence remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (holding that when an 
increase subsequent to the initial rating action does not 
constitute a full grant of the benefit sought, the increased 
rating issue remains in appellate status).

In addition, the Board observes that the veteran has raised a 
claim of entitlement to service connection for a chronic 
disorder characterized by recurrent cysts.  The RO has 
prepared for appellate review the issues of entitlement to 
service connection for a cyst of the right hand, and 
increased ratings for excised cysts of the right foot and 
thigh.  Nevertheless, it appears based upon various 
statements by the veteran, including her personal hearing 
testimony, that she is seeking service connection for a 
chronic disorder of which the cysts are a manifestation.  
Accordingly, the Board refers that claim to the RO for 
appropriate development and adjudication.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law and applies to all pending claims for VA 
benefits, and redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A 
§§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C.A. § 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

In relation to the present appeal, the relevant documents 
contained in the claims file, including the January and 
September 2001 rating decisions, a February 2001 letter, and 
February 2002 Statement of the Case and Supplemental 
Statement of the Case, fail to adequately advise the veteran 
of the provisions of the VCAA.  In particular, these 
documents fail to notify the veteran of the evidence and 
information necessary to substantiate her claims and inform 
her which information is her responsibility and which 
evidence is the responsibility of the VA.

As to the veteran's claims for service connection, the Board 
observes that the record fails to contain any pertinent VA 
medical examinations and opinions.  The Board finds that the 
veteran should be afforded examinations of all disabilities 
for which she claims service connection, as well as her right 
knee disability.  The Board notes that the record contains 
evidence of disability in service and evidence of current 
disability.  Therefore, the duty to assist mandates that the 
RO provide the veteran with VA examinations.  Further, the 
Board finds that the veteran should be afforded current and 
comprehensive VA examinations in relation to her increased 
rating claims.

This matter is remanded for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO should notify the veteran of evidence 
and information necessary to substantiate 
her claims and inform her whether she or 
VA bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should obtain all relevant 
treatment records, both private and VA, 
not previously associated with the claims 
file.

4.  Then, the RO should schedule the 
veteran for the appropriate VA specialty 
examinations to ascertain the nature and 
etiology of her claimed thyroid, 
respiratory, knee, and cystic disorders.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2002), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiners for 
review.  The examiners are requested to 
review all pertinent records associated 
with the claims.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
accomplished.  The examiners are 
requested to report complaints and 
clinical findings in detail.  
Specifically, the examiners should opine 
whether it is at least as likely as not 
that any current disorder is related to 
the veteran's period of active service.  
As to the thyroid disorder, the examiner 
should also opine whether it is at least 
as likely as not that any current 
disorder is related to the veteran's 
service-connected hysterectomy.  The 
opinions should be supported by complete 
medical rationales and should identify 
the relevant facts relied upon.

5.  The RO also should schedule the 
veteran for the appropriate VA specialty 
examinations to ascertain the current 
level of functional impairment 
attributable to her service-connected 
urinary incontinence and excision of 
lesions of the right thigh and foot.  The 
examiners are requested to review all 
pertinent records associated with the 
claims.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
accomplished.  The examiners are 
requested to report complaints and 
clinical findings in detail.  The 
opinions should be supported by complete 
medical rationales and should identify 
the relevant facts relied upon.

6.  Finally, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought on appeal is not granted, the 
veteran and her representative should be 
furnished a Supplemental Statement of the 
Case.  That document should include 
notice of all relevant actions taken on 
the claims for benefits, a summary of the 
evidence pertinent to the issues on 
appeal, and the applicable law and 
regulations.  After the appropriate 
period of time in which to respond has 
been provided, the case should be 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




